+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 08/30/2022. 
Acknowledgement is made to the amendment of claims 1, 4-5, and 10.
Acknowledgement is made to the cancellation of claims 3, 9, and 15-20. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1-2, 4-8, 10-14 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0147396 to Nozawa (herein after “Nozawa”) in view of U.S. Patent Publication No. 2011/01090751 to Ingle et al. (herein after “Ingle”), U.S. Patent Publication No. 2011/0009818 to Goff (herein after “Goff”) in view of U.S. Patent Publication No. 2018/0015265 to Jamous et al (herein after “Jamous”).
Regarding claim 1, Nozawa teaches a balloon catheter (Fig. 7; balloon catheter 100) for an intravascular catheter system (¶[0020]) for treatment of a pulmonary vein of a patient (¶[0020]), the balloon catheter comprising: 
a catheter shaft (Fig. 1; balloon catheter 100 contains outer balloon shaft and inner balloon shaft); 
a dual balloon assembly attached to the catheter shaft (¶[0023]), the dual balloon assembly comprising: 
an inner inflatable balloon (Fig. 1; inner balloon 130) that is connected to the catheter shaft; and 
an outer inflatable balloon (Fig. 1; outer balloon 140) that is connected to the catheter shaft and disposed over the inner inflatable balloon, 
wherein the inner inflatable balloon is formed from a polymer (¶[0045]) and has an inner balloon compliance (¶[0043]) and an inner balloon diameter at a nominal working pressure (¶[0039]), and the outer inflatable balloon is formed from a blend of polyurethane and another polymer (¶[0047]- [0049] discusses the outer balloon as being formed of a mixture of two or more polymers, such as polyurethane) and has an outer balloon compliance (¶[0043]) and an outer balloon diameter at the nominal working pressure (¶[0039]), 
wherein the outer balloon diameter is smaller than the inner balloon diameter at the nominal working pressure (¶[0039] discusses the diameter of the inner balloon when the internal pressure reaches nominal pressure as being formed to be larger than the diameter of the outer balloon when the outer balloon reaches nominal pressure), 
wherein the outer balloon compliance is greater than the inner balloon compliance (¶[0043]).  
However, Nozawa fails to teach the balloon catheter as specifically being for cryoablation of an ostium of a patient, the inner balloon being formed of a polyether block amide, the outer balloon being formed of a blend of polyurethane and polyether block amide, the dual balloon assembly assumes an inflated diameter that increases from about 28 millimeters (mm) when the nominal working pressure is about 2.5 psig to about 32 mm when the nominal working pressure is about 12 psig, and wherein the inner inflatable balloon and the outer inflatable balloon are heat-bonded to one another. 
Ingle teaches a device having inner and outer balloons, the outer balloon being more compliant than the inner balloon (¶Abstract, [0011]).
Ingle further teaches the balloon assembly as being a cryoablation balloon assembly for contacting the pulmonary ostium of the patient (¶[0005], [0052]) the inner balloon as being formed of a polyether-block-amide (¶[0033]), the outer balloon may be formed of a material selected from the group consisting of urethane, polyether block amides, and combinations thereof  (¶[0011], claim 7). Additionally, it is noted that while Ingle does not teach both the desired pressure range with the desired diameter range, Ingle does teach the use of similar pressure ranges for a similar device (¶[0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ingle into the device of Nozawa to provide a device for treating tissue of the patient through desirable compliance ratios of inner and outer balloons, specifically provided through the use of the specified polymer blends (¶[0011], [0033]).
Goff teaches an inflatable balloon device for insertion within the body of a patient (¶Abstract).
Goff further teaches the balloon as having an inflated diameter within the range of 10mm to 60mm, usually within the range from 22mm to 30mmand a pressure in the range of 0.1 to 20 atm. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have a balloon with related increasing diameter and increasing pressure which would result in these ratios, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Jamous teaches an inflatable balloon device having inner and outer balloons, having specified compliances, attached at the distal portion of a catheter for insertion into the body of a patient. 
Jamous further teaches a variety of manners for attaching components of the device (¶[0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jamous into the device of Nozawa as applying the known technique of heat-bonding for the purpose of fixedly attaching elements. 
Regarding claim 2, Jamous further teaches the balloon catheter of claim 1, wherein one or both of the inner inflatable balloon and the outer inflatable balloon are heat-bonded to the catheter shaft (¶[0031]).  
Regarding claim 4, Nozawa in view of Ingle further teaches the balloon catheter of claim 1 wherein a ratio of percent polyurethane to percent polyether block amide in the outer balloon is between 10:90 and 20:80 (It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.). 
There does not appear to be any disclosed criticality for the ratio of percent polyurethane to percent polyether block amide in the outer balloon. Pending a statement of criticality, the recited ratio of polyurethane to polyether does not patentably distinguish over that of the prior art.  
Regarding claim 5, Nozawa further teaches the balloon catheter of claim 1 further comprising a guidewire lumen that is at least partially positioned within the catheter shaft (Fig. 1; guide wire port 170).
Nozawa further teaches the guide wire port as being fixedly attached (¶[0052]- [0054]). 
In accordance with the above rejection of claim 1, Jamous further teaches the balloon as being heat-bonded for the purpose of fixedly attaching elements (¶[0031]). 
Regarding claim 6, Jamous further teaches the balloon catheter of claim 5, wherein the inner inflatable balloon has a proximal neck and a distal neck, and wherein the outer inflatable balloon has a proximal neck and a distal neck, and wherein the proximal neck of the inner inflatable balloon and the proximal neck of the outer inflatable balloon are heat-bonded to the catheter shaft (¶[0031]), 
In accordance with the above rejection of claim 1, Nozawa further teaches the catheter wherein the distal neck of the outer inflatable balloon and the distal neck of the inner inflatable balloon are heat- bonded to the guidewire lumen (¶[0052]- [0054] further teaches the guide wire port as being fixedly attached ).  
Regarding claim 7, Jamous further teaches the balloon catheter of claim 5, wherein the inner inflatable balloon has a proximal neck and a distal neck, and wherein the outer inflatable balloon has a proximal neck and a distal neck, and wherein the proximal neck of the inner inflatable balloon is heat-bonded to the catheter shaft and the proximal neck of the outer inflatable balloon is heat-bonded to the proximal neck of the inner inflatable balloon (¶[0031]).  
Regarding claim 8, Jamous further teaches the balloon catheter of claim 7, wherein the distal neck of the outer inflatable balloon is heat-bonded to the distal neck of the inner inflatable balloon, and.  
In accordance with the above rejection of claim 1, Nozawa further teaches the catheter the distal neck of the outer inflatable balloon and the distal neck of the inner inflatable balloon are heat- bonded to the guidewire lumen (¶[0052]- [0054] further teaches the guide wire port as being fixedly attached ).  
Regarding claim 10, Jamous further teaches the balloon catheter of claim 1, wherein the outer balloon compliance is between 2% and 20% greater than the inner balloon compliance over a working pressure range (¶[0004]).  
Regarding claim 11, Nozawa further teaches the balloon catheter of claim 10, wherein in an inflated state at least a portion of an outer surface of the inner inflatable balloon is positioned substantially directly adjacent to a portion of an inner surface of the outer inflatable balloon (Fig. 2A; inner balloon 130 and outer balloon 140).  
Regarding claim 14, Nozawa further teaches the balloon catheter of claim 1, wherein the outer inflatable balloon and the inner inflatable balloon form a dual-balloon assembly, the dual-balloon assembly having a distal neck that is tipless when the balloon is in a fully inflated state (¶[0021]).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0147396 to Nozawa (herein after “Nozawa”) in view of U.S. Patent Publication No. 2011/01090751 to Ingle et al. (herein after “Ingle”), U.S. Patent Publication No. 2011/0009818 to Goff (herein after “Goff”) in view of U.S. Patent Publication No. 2018/0015265 to Jamous et al (herein after “Jamous”) further in view of U.S. Patent Publication No. 2012/0226230 to Gerrans et al. (herein after “Gerrans”).
Regarding claim 12, Nozawa in view of Ingle, Goff, and Jamous further teaches the balloon catheter of claim 1.
However, Nozawa in view of Ingle, Goff, and Jamous fails to teach the catheter, further comprising a biocompatible lubricious material between the outer surface of the inner inflatable balloon and the inner surface of the outer inflatable balloon.   
Gerrans teaches a nested double balloon assembly comprising inner and outer balloons made of polymers (¶Abstract, [0059])
Gerrans further teaches the balloon surfaces as including a biocompatible lubricant for the purpose of facilitating the fluid flowing between the balloons (¶[0059]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Gerrans into the device of Nozawa in view of Ingle, Goff and Jamous to provide a device which facilitates better device use (¶[0059]).
Regarding claim 13, Gerrans further teaches the balloon catheter of claim 11, wherein a lubricious additive is compounded into the material forming one or both of the inner inflatable balloon and the outer inflatable balloon (¶[0059]).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the LaFontaine reference are moot in view of the new rejections under Nozawa, in view of Ingle, Goff, and Jamous. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794